[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as
Pivonka v. Corcoran, Slip Opinion No. 2020-Ohio-3476.]




                                              NOTICE
      This slip opinion is subject to formal revision before it is published in an
      advance sheet of the Ohio Official Reports. Readers are requested to
      promptly notify the Reporter of Decisions, Supreme Court of Ohio, 65
      South Front Street, Columbus, Ohio 43215, of any typographical or other
      formal errors in the opinion, in order that corrections may be made before
      the opinion is published.



                             SLIP OPINION NO. 2020-OHIO-3476
          PIVONKA ET AL., APPELLEES, v. CORCORAN,1 DIR., APPELLANT.
  [Until this opinion appears in the Ohio Official Reports advance sheets, it
   may be cited as Pivonka v. Corcoran, Slip Opinion No. 2020-Ohio-3476.]
Class action—Subject-matter jurisdiction—Medicaid—R.C. 5160.37 established
         sole remedy for named plaintiffs and unnamed class members who
         reimbursed Ohio Department of Medicaid on or after September 29, 2007,
         pursuant to department’s right of recovery under former R.C. 5101.58—
         Common pleas court lacked subject-matter jurisdiction over class action
         for named and prospective class plaintiffs whose claims for recovery fall
         within R.C. 5160.37’s express language—Court of appeals’ judgment
         reversed and cause remanded to common pleas court.
     (No. 2019-0084—Submitted January 28, 2020—Decided June 30, 2020.)
       APPEAL from the Court of Appeals for Cuyahoga County, No. 106749,




1. Under S.Ct.Prac.R. 4.06(B), Maureen Corcoran, the current director of the Ohio Department of
Medicaid, is automatically substituted for Barbara Sears, the former director, as a party to this action.
                              SUPREME COURT OF OHIO




                                    2018-Ohio-4866.
                                   _________________
        FRENCH, J.
        {¶ 1} In this appeal, we are asked to determine whether the common pleas
court had subject-matter jurisdiction over a class action filed by plaintiffs-
appellees, Michael A. Pivonka and Lisa Rijos. That class action seeks a declaratory
judgment that former R.C. 5101.58, which relates to Medicaid reimbursements, is
unconstitutional and also seeks to recover all sums paid to the Ohio Department of
Medicaid (the “Department”) under that statute.
        {¶ 2} Because R.C. 5160.37 now provides the sole remedy for Medicaid
program participants to recover excessive reimbursement payments made to the
Department on or after September 29, 2007, we conclude that the common pleas
court lacked subject-matter jurisdiction over the class action for the named and
prospective class plaintiffs whose claims for recovery fall within the statute’s
express language. We therefore reverse the judgment of the Eighth District Court
of Appeals affirming the trial court’s decision to certify the class. We remand this
cause to the trial court to determine whether unnamed prospective class plaintiffs
who reimbursed the Department before September 29, 2007, can maintain an action
in the common pleas court.
                           I. THE MEDICAID PROGRAM
        {¶ 3} The federal government established the Medicaid program in 1965
through Title XIX of the Social Security Act, as amended in 42 U.S.C. 1396 et seq.
Arkansas Dept. of Health & Human Servs. v. Ahlborn, 547 U.S. 268, 275, 126 S. Ct.
1752, 164 L. Ed. 2d 459 (2006). The program provides joint federal and state
funding for medical care for individuals who cannot afford to pay their own medical
costs. Id. States are not required to participate in the Medicaid program, but they
all   do.    Id.;    see    also    Medicaid.gov,   Program   History:   Medicaid,
https://www.medicaid.gov/about-us/program-history/index.html (accessed June



                                           2
                                 January Term, 2020




18, 2020) [https://perma.cc/D8C7-YRTE].        Through the program, the federal
government pays the majority of the costs a state incurs providing medical care for
Medicaid participants; the state pays the rest. Ahlborn at 275. Each state must
create its own scheme to oversee and administer the Medicaid program. 42 U.S.C.
1396a. In doing so, a state must comply with all federal statutory requirements for
making eligibility determinations, collecting and maintaining information, and
administering the program. Id.
       {¶ 4} Federal law also requires that each participating state give itself
subrogation rights to recover certain costs the state paid under the Medicaid
program. This means that each state must enact legislation giving it the right to
seek reimbursement from a third-party tortfeasor (that is, a third-party wrongdoer)
for medical expenses the third-party wrongdoer caused and that the state paid on
behalf of a Medicaid participant. 42 U.S.C. 1396a(a)(25)(H). The state must first
take reasonable measures to determine whether a third party is liable to pay for a
Medicaid participant’s medical costs. 42 U.S.C. 1396a(a)(25)(A). This third-party
liability can arise when a health insurer is responsible for paying the participant’s
medical costs. Id. But it can also arise if a third-party tortfeasor injures the
Medicaid participant and the injury requires the participant to seek medical care.
When a third party is liable to pay for the Medicaid participant’s medical costs, the
state must seek reimbursement for the medical costs that it paid under the Medicaid
program. 42 U.S.C. 1396a(a)(25)(B). The state may seek reimbursement directly
from the third party. Id. It may also seek reimbursement from a Medicaid
participant who received payment from the third party for the medical costs. 42
U.S.C. 1396k(a)(1) requires that all participating states expressly condition an
individual’s eligibility for Medicaid on the individual’s assignment to the state of
any rights the individual has to recover medical costs from a third party.




                                         3
                                  SUPREME COURT OF OHIO




       II. OHIO’S MEDICAID SUBROGATION RIGHTS STATUTES
        {¶ 5} Ohio’s Medicaid subrogation rights statute was originally contained
in former R.C. 5101.58, repealed in 2013 Am.Sub.H.B. No. 59. That statute gave
the Ohio Department of Job and Family Services (“ODJFS” or “the Department”)2
a “right of recovery” against a third party’s liability to a Medicaid participant for
medical services and care resulting from an injury, disease or disability caused by
the third party. Under that statute and prior to September 29, 2007, if the Medicaid
participant brought an action against a third-party tortfeasor, the entire amount the
participant received under a settlement or court judgment was subject to the state’s
right of recovery. 2003 Am.Sub.H.B. No. 95, 150 Ohio Laws, Part II, 1592-1594.
The state could automatically recover up to the full amount of the costs it paid on
behalf of the participant, even if the settlement, compromise, judgment or award
excluded reimbursement for the medical costs or allocated a lesser amount to those
costs. See id.
        {¶ 6} Other states, including Arkansas, had similar Medicaid subrogation
statutes allowing those states to recover up to the entire amount of the medical costs
they paid on the Medicaid participant’s behalf without regard to whether the
settlement or court judgment allocated a lesser amount for reimbursement of
medical expenses. In Ahlborn, 547 U.S. at 292, 126 S. Ct. 1752, 164 L. Ed. 2d 459,
the United States Supreme Court held that the federal Medicaid statute’s anti-lien
provision, 42 U.S.C. 1396p, prohibited Arkansas from enforcing its Medicaid
subrogation statute because it allowed the state to assert an automatic lien on a




2. The ODJFS was the agency responsible for administering Ohio’s Medicaid program until
September 29, 2013, when the state created the Ohio Department of Medicaid to administer the
program. See R.C. 5162.03. As used in this decision, the term “the Department” refers to either the
Ohio Department of Medicaid or the ODJFS.



                                                4
                                January Term, 2020




beneficiary’s settlement or judgment proceeds in excess of the portion of the
settlement or judgment that expressly represented reimbursement for medical costs.
       {¶ 7} Although no court declared Ohio’s statute, R.C. 5101.58, invalid or
unconstitutional after Ahlborn, the General Assembly amended the statute in 2007.
2007 Am.Sub.H.B. No. 119. Effective September 29, 2007, the amended statute
continued to give the Department an automatic right of recovery over certain third-
party payments to Medicaid participants, but it created a presumption regarding the
amount of the settlement or judgment that was subject to reimbursement to the
Department for its payment of medical costs if the settlement or judgment did not
specifically allocate those sums. After deducting attorney fees, litigation costs, and
other expenses from the total judgment, award or settlement, the statute provided
that the Department was entitled to receive “no less than one-half of the remaining
amount, or the actual amount of medical assistance paid, whichever is less.”
Former R.C. 5101.58(G)(2).
       {¶ 8} In Wos v. E.M.A. ex rel. Johnson, 568 U.S. 627, 133 S. Ct. 1391, 185
L. Ed. 2d 471 (2013), the United States Supreme Court struck down the portions of
North Carolina’s Medicaid subrogation statute that created a presumption similar
to the one former R.C. 5101.58(G)(2) contained. The court held that a state could
not comply with 42 U.S.C. 1396p by using a “conclusive presumption” that one-
third of the participant’s recovery represented compensation for medical costs. Id.
at 635-636. The presumption operated to allow the state to take a portion of the
judgment or settlement that was not designated as reimbursement for medical costs.
The North Carolina statute violated the Supremacy Clause because it failed to
provide a process for determining the portion of a participant’s recovery that was
attributable to medical costs. Id. at 636. Because the federal statute’s anti-lien
provision prohibits a state from claiming any part of a Medicaid participant’s
judgment or settlement not designated as payment for medical costs, it preempted
North Carolina’s Medicaid subrogation statute. Id.



                                          5
                             SUPREME COURT OF OHIO




        {¶ 9} After the decision in Wos, and again without a court’s declaration that
former R.C. 5101.58 was invalid or unconstitutional, the General Assembly
amended Ohio’s Medicaid subrogation statute and renumbered it as R.C. 5160.37.
The new statute took effect on September 29, 2013, see 2013 Am.Sub.H.B. No. 59,
and the General Assembly amended it yet again on September 29, 2015, see 2015
Sub.H.B. No. 64. The 2015 version of R.C. 5160.37 still contained language
similar to that in former R.C. 5101.58(A) and (G)(2), giving the Department an
automatic right of recovery against liability for medical costs paid by a third-party
tortfeasor.   But, the 2015 version of R.C. 5160.37 created a “rebuttable
presumption” that the Department would receive no less than one-half of the
remaining amount of the judgment, award or settlement after fees, expenses, and
costs were deducted. R.C. 5160.37(G)(2). The statute also provided a mechanism
for a Medicaid participant to rebut the statute’s presumption by way of an
administrative hearing. See R.C. 5160.37(L). Relevant to the class of plaintiffs
involved in this case, the statute created a process to address overpayments made
after the September 29, 2007 post-Ahlborn amendments to R.C. 5101.58:


               A medical assistance recipient who has repaid money, on or after
        September 29, 2007, to the department or a county department pursuant to
        the department’s or county department’s right of recovery under this
        section, section 5160.38 of the Revised Code, or former section 5101.58 or
        5101.59 of the Revised Code may request a hearing to rebut the presumption
        in division (G) of this section. The request shall be made in accordance
        with the procedure the department establishes for this purpose in rules
        required by division (O) of this section. It must be made not later than one
        hundred eighty days after September 29, 2015, or ninety days after the
        payment is made, whichever is later. A party successfully rebuts the




                                          6
                                  January Term, 2020




       presumption by a showing of clear and convincing evidence that a different
       allocation is warranted.


R.C. 5160.37(L)(2).     If a Medicaid participant disagrees with the hearing
examiner’s decision under that provision, the participant may file an administrative
appeal with the Medicaid director. R.C. 5160.37(M). Following an administrative
appeal, either party may appeal the Medicaid director’s decision to the common
pleas court in accordance with R.C. 119.12. R.C. 5160.37 does not provide a
process for challenging alleged overpayments made to the Department before the
September 29, 2007 amendments to R.C. 5101.58.
       {¶ 10} The statute expressly provides that the administrative procedure
outlined in divisions (L) through (N) is “the sole remedy available to a party who
claims the department or a county department has received or is to receive more
money than [it is] entitled to receive under this section, section 5160.38 of the
Revised Code, or former section 5101.58 or 5101.59 of the Revised Code.” R.C.
5160.37(P). According to the Department, it sent notices to participants who had
reimbursed the Department under the older versions of the Medicaid subrogation
statute regarding the new administrative-hearing process under R.C. 5160.37.
                 III. FACTS AND PROCEDURAL HISTORY
       {¶ 11} Pivonka and Rijos filed their class-action complaint in the Cuyahoga
County Common Pleas Court on April 5, 2013, before R.C. 5160.37 was enacted.
Their complaint seeks disgorgement and repayment of all sums the Department
received pursuant to its right of recovery under former R.C. 5101.58 and a
declaration that former R.C. 5101.58 is preempted by federal law and is
unconstitutional under the Supremacy Clause. They argued that former R.C.
5101.58 is invalid pursuant to the decision in Wos.
       {¶ 12} The named plaintiffs filed their complaint on behalf of themselves
and similarly situated individuals who had both “received a demand from [the



                                          7
                             SUPREME COURT OF OHIO




Department] for repayment of medical expenses pursuant to” former R.C. 5101.58
and had “paid any amount to [the Department] pursuant to the Subrogation Statute.”
As to the named plaintiffs, Pivonka reached a settlement with a third-party
tortfeasor in July 2012. Because he had received Medicaid benefits relating to his
injuries, the Department collected $7,108.74 from the settlement. In 2013, Rijos
received a compensatory-damages award in a negligence action against a third-
party tortfeasor following a jury verdict. The Department collected $703.16 of
Rijos’s award pursuant to its statutory right to subrogation.
       {¶ 13} On April 10, 2013, Pivonka and Rijos moved to certify as a class
“[a]ll persons who paid any amount to [the Department] pursuant to [former R.C.
5101.58], from April 6, 2007, to the present, without requirement of court order.”
       {¶ 14} The Department filed a motion to dismiss the complaint and later
filed a motion for summary judgment, arguing that former R.C. 5101.58 is
constitutional and that the Department had the right to collect the reimbursements
under the statute. The trial court denied both motions. The Department also moved
for judgment on the pleadings, arguing that the General Assembly divested the
common pleas court of jurisdiction when it enacted R.C. 5160.37. Pivonka and
Rijos argued in opposition that the General Assembly violated the Ohio
Constitution’s single-subject rule for legislation when it included the Medicaid
subrogation statute in a budget bill and further that the legislature cannot strip a
court of jurisdiction it already has in a pending case. Pivonka and Rijos also argued
that R.C. 5160.37 does not apply to their action because it applies only to claims
alleging that the Department received “more money than [it is] entitled [to],” R.C.
5160.37(P), whereas they asserted that the Department was not entitled to receive
any money because former R.C. 5101.58 is unconstitutional. The trial court denied
the Department’s motion for judgment on the pleadings on January 4, 2016, finding
that the issue should not be decided on the pleadings alone.




                                          8
                                  January Term, 2020




        {¶ 15} The trial court certified the class on December 21, 2017. In its
memorandum opposing class certification, the Department again argued that R.C.
5160.37 divested the court of jurisdiction. As it had done before, the trial court
rejected the Department’s argument, determining that plaintiffs’ claims were not
for mere overpayment to the Department. The trial court also found the argument
irrelevant to its decision whether to certify the class because a court’s lack of
subject-matter jurisdiction is an affirmative defense that can be raised later in a
class action.
        {¶ 16} The Department urged the trial court to adjudicate plaintiffs’
constitutional arguments before deciding whether to certify the class because that
determination affected whether the proposed class satisfied the class-certification
requirements under Civ.R. 23. The trial court declined to do so, finding that a
determination on the merits of plaintiffs’ constitutional claims would best be made
after class certification when the claims could be decided as to all members of the
class instead of through individual lawsuits.
        {¶ 17} The Department appealed the trial court’s December 21, 2017
decision granting plaintiffs’ motion for class certification to the Eighth District
Court of Appeals. The court of appeals affirmed the trial court’s decision. It
determined that R.C. 5160.37 did not divest the trial court of subject-matter
jurisdiction because Pivonka and Rijos sought a declaratory judgment that former
R.C. 5101.58 is unconstitutional. 2018-Ohio-4866, 125 N.E.3d 343, ¶ 39-42. The
court determined that because administrative agencies cannot decide the
constitutional validity of a statute and because that was the sole issue underlying
plaintiffs’ claims, it would be futile and impractical to require plaintiffs to first seek
redress through the administrative process. Id.
        {¶ 18} We accepted jurisdiction to consider the Department’s two
propositions of law. See 155 Ohio St. 3d 1412, 2019-Ohio-1205, 120 N.E.3d 30.
In its first proposition of law, the Department contends that “[b]y statute, claims



                                            9
                                SUPREME COURT OF OHIO




that the State overcollected for Medicaid recovery may not be brought in common
pleas courts, except as an administrative appeal.” In its second proposition of law,
the Department argues that “[a] class action may be certified only if rigorous
analysis reveals that all prerequisites have been met—even if that analysis also
touches upon the merits of the dispute.”
        {¶ 19} The Department also argues in its merit brief for the first time in
this case that absent the applicability of the administrative-review process
contained in R.C. 5160.37 to plaintiffs’ claims, the Ohio Court of Claims has
jurisdiction because plaintiffs’ claims involve a lawsuit for money damages
against the state.
                                   IV. ANALYSIS
        {¶ 20} Subject-matter jurisdiction refers to the constitutional or statutory
power of a court to adjudicate a case. State v. Harper, ___ Ohio St.3d ___, 2020-
Ohio-2913, ___ N.E.3d ___, ¶ 23. Without subject-matter jurisdiction, a trial court
has no power to act. State ex rel. Jones v. Suster, 84 Ohio St. 3d 70, 78, 701 N.E.2d
1002 (1998).     A trial court cannot certify a class if it lacks subject-matter
jurisdiction over the action.
        {¶ 21} The Ohio Constitution gives the General Assembly the power to
define the limits of the common pleas courts’ jurisdiction. State v. Wilson, 73 Ohio
St.3d 40, 42, 652 N.E.2d 196 (1995), citing Article IV, Section 4(B), Ohio
Constitution. The General Assembly has given the common pleas courts subject-
matter jurisdiction over all civil cases that it has not expressly excluded from their
jurisdiction. See Bank of Am., N.A. v. Kuchta, 141 Ohio St. 3d 75, 2014-Ohio-4275,
21 N.E.2d 1040, ¶ 20, citing R.C. 2305.01.
        {¶ 22} The General Assembly has, from time to time, limited the common
pleas courts’ jurisdiction and conferred jurisdiction to another court. See, e.g., R.C.
2743.03 (granting Court of Claims exclusive jurisdiction over certain claims filed
against the state). It has also given jurisdiction to certain administrative agencies



                                           10
                                January Term, 2020




over cases that the agencies are particularly well suited to handle. See, e.g., R.C.
4905.26 (granting the Public Utilities Commission of Ohio exclusive jurisdiction
over claims alleging discriminatory utility rates). The General Assembly vests
exclusive jurisdiction in an administrative agency when it enacts a comprehensive
statutory scheme for review by that agency. State ex. rel. Cleveland Elec. Illum.
Co. v. Cuyahoga Cty. Court of Common Pleas, 88 Ohio St. 3d 447, 451, 727 N.E.2d
900 (2000), citing Kazmaier Supermarket, Inc. v. Toledo Edison Co., 61 Ohio St. 3d
147, 153, 573 N.E.2d 655 (1991).
 A. R.C. 5160.37 provides the sole remedy for the unnamed class members who
  reimbursed the Department for medical costs on or after September 29, 2007
       {¶ 23} By enacting R.C. 5160.37, the General Assembly created an
administrative-review process for Medicaid participants challenging their
overpayment of money to the Department subject to the statutory presumption
contained in former R.C. 5101.58(G). That administrative process is, by its own
terms, the “sole remedy” available to those individuals. R.C. 5160.37(P). It is
complete and comprehensive. The statute identifies the steps required to request a
hearing, the timing requirements for requesting a hearing, and the evidentiary
standard required to rebut the statutory presumption. R.C. 5160.37(L)(1) and (2).
It prescribes the hearing examiner’s authority to consider and weigh the evidence,
the Department’s ability to raise affirmative defenses, and other rules that apply to
the hearing. R.C. 5160.37(L)(3). It provides a process for appealing the hearing
examiner’s decision to the Department’s director. R.C. 5160.37(M). And it
provides a process for appealing the director’s decision to the common pleas court.
R.C. 5160.37(N). Accordingly, it has given tribunals acting under R.C. 5160.37
exclusive subject-matter jurisdiction over claims alleging that the Department
received more money than it was entitled to receive under former R.C. 5101.58,
beginning September 29, 2007. It applies equally to individuals who believe, as
the purported class does here, that the Department was not entitled to receive any



                                         11
                              SUPREME COURT OF OHIO




money because that claim necessarily subsumes any claim that the Department
received more money than it was entitled to receive.
          {¶ 24} Pivonka and Rijos argue that the class members should not be
required to utilize the administrative-review process under R.C. 5160.37 because
their entire action is based on a constitutional challenge to former R.C. 5101.58.
But even though administrative agencies cannot adjudicate constitutional
questions, see Mobil Oil Corp. v. Rocky River, 38 Ohio St. 2d 23, 26, 309 N.E.2d
900 (1974), a party cannot circumvent the administrative-review process by first
raising a constitutional challenge in the common pleas court. Rather, the proper
procedure for raising a constitutional challenge is to first exhaust all administrative
remedies. A party can then raise the constitutional challenge in the court that hears
the administrative appeal. See id.; State ex. rel. Kingsley v. State Emp. Relations
Bd., 130 Ohio St. 3d 333, 2011-Ohio-5519, 958 N.E.2d 169, ¶ 18.
          {¶ 25} Pivonka and Rijos filed this action before R.C. 5160.37 was enacted,
but the trial court did not certify the class until after R.C. 5160.37 took effect. As
we have recognized, “unnamed putative class members are not parties to an action
prior to class certification.” Gembarski v. PartsSource, Inc., 157 Ohio St. 3d 255,
2019-Ohio-3231, 134 N.E.2d 1175, ¶ 29; see also Smith v. Bayer Corp., 564 U.S.
299, 313, 131 S. Ct. 2368, 180 L. Ed. 2d 341 (2011) (the argument that an unnamed
class member is a party to the class action before the class is certified is a “novel
and surely erroneous argument”). Because the General Assembly created an
administrative-review process before any unnamed prospective class members
became parties in this action, that process governs the prospective class members’
claims.     Unnamed prospective class members whose claims fall under R.C.
5160.37(L)(2) may seek redress only through that administrative process.
Therefore, we hold that the trial court lacked subject-matter jurisdiction over the
claims of the unnamed prospective class members who reimbursed the Department
on or after September 29, 2007.



                                          12
                                  January Term, 2020




   B. Pivonka and Rijos’s claims are also subject to the administrative-review
                                process under R.C. 5160.37
          {¶ 26} We next consider whether the common pleas court had jurisdiction
over the claims asserted by the two named plaintiffs, Pivonka and Rijos. Both
Pivonka and Rijos repaid money to the Department after September 29, 2007,
pursuant to the Department’s exercise of its subrogation rights under former R.C.
5101.58(G). They fall within the class of individuals whose claims are covered by
R.C. 5160.37. Although they filed this action before R.C. 5160.37 took effect, we
conclude that R.C. 5160.37 provided the sole remedy by which the named plaintiffs
could seek redress after it was enacted.
          {¶ 27} The Ohio Constitution provides that the General Assembly “shall
have no power to pass retroactive laws.” Ohio Constitution, Article II, Section 28.
This anti-retroactivity clause protects vested rights from new legislative
encroachments and nullifies a new statute that creates burdens, duties, obligations
or liabilities that did not exist when the statute became effective. Longbottom v.
Mercy Hosp. Clermont, 137 Ohio St. 3d 103, 2013-Ohio-4068, 998 N.E.2d 419,
¶ 21. A statute that both applies retroactively and is substantive violates this clause.
Id. at ¶ 22. A substantive law is one that creates duties, rights, and obligations.
State ex. rel. Holdridge v. Indus. Comm., 11 Ohio St. 2d 175, 178, 228 N.E.2d 621
(1967).
          {¶ 28} In contrast, remedial legislation does not create, remove or affect any
rights; it merely affects the methods and procedure by which rights are recognized,
protected, and enforced.       Longbottom at ¶ 25; see also Holdridge at 178 (a
procedural or remedial law “prescribes methods of enforcement of rights or
obtaining redress”). The anti-retroactivity clause does not prohibit remedial laws.
Longbottom at ¶ 25. Rather, the legislature has complete control over the remedies
afforded to parties. It is a fundamental principle of law that a party may not acquire
a vested right in a remedy or any part of it. Morgan v. W. Elec. Co., Inc., 69 Ohio
13
                             SUPREME COURT OF OHIO




St.2d 278, 281, 432 N.E.2d 157 (1982), fn. 5. Litigants have no right to a particular
remedy or procedure, and nothing prohibits the legislature from altering or
modifying methods, procedures or remedies as it sees fit. Id.; see also State ex rel.
Michaels v. Morse, 165 Ohio St. 599, 605-606, 138 N.E.2d 660 (1956). To that
end, both this court and the United States Supreme Court have recognized that
legislatures can enact remedial laws that affect a tribunal’s jurisdiction without
offending a constitution’s anti-retroactivity clause. See Longbottom at ¶ 25-27
(Ohio Constitution); Landgraf v. USI Film Prods., 511 U.S. 244, 275, 114 S. Ct.
1483, 128 L. Ed. 2d 229 (1994) (United States Constitution).             This includes
legislation that affects a court’s jurisdiction over a pending case. See, e.g., Morgan
at 284-285.
       {¶ 29} In Landgraf, the United States Supreme Court recognized that it has
“regularly applied intervening statutes conferring or ousting jurisdiction, whether
or not jurisdiction lay when the underlying conduct occurred or when the suit was
filed,” without violating federal anti-retroactivity principles. Landgraf at 274. As
the court explained, application of a new jurisdictional rule does not take away any
substantive right; it simply changes the tribunal authorized to hear the case. Id.
Jurisdictional statutes speak to the power of the court, not the rights or obligations
of the parties. Id., citing Republic Natl. Bank of Miami v. United States, 506 U.S.
80, 100, 113 S. Ct. 554, 121 L. Ed. 2d 474 (1992) (Thomas, J., concurring).
       {¶ 30} Here, R.C. 5160.37 has established an administrative-review process
that is expressly “remedial in nature.” R.C. 5160.37(P). Rather than affecting any
substantive rights, it changes the tribunal available to a Medicaid participant who
claims the Department received more money than it was entitled to receive under
the Medicaid subrogation statutes.
       {¶ 31} Because the statute does not affect a substantive right, we apply it as
written. The administrative-review process contained in R.C. 5160.37(L) through
(N) provides the sole avenue of redress for any “medical assistance recipient who



                                         14
                                 January Term, 2020




has repaid money, on or after September 29, 2007, to the department or a county
department pursuant to the department’s or county department’s right of recovery
under this section, section 5160.38 of the Revised Code, or former section 5101.58
or 5101.59 of the Revised Code,” R.C. 5160.37(L)(2), and “who claims the
department or a county department has received or is to receive more money than
[it is] entitled to receive,” R.C. 5160.37(P). This includes named plaintiffs Pivonka
and Rijos.    Pivonka and Rijos were required to raise their claims with the
Department pursuant to the process set forth in R.C. 5160.37(L) through (N).
C. The trial court must decide whether it has subject-matter jurisdiction over the
                      plaintiffs who are not subject to R.C. 5160.37
       {¶ 32} Our application of R.C. 5160.37 does not address the entire certified
class. R.C. 5160.37(L)(2), by its terms, applies only to participants who repaid
money to the Department on or after September 29, 2007. But the class that the
trial court certified includes participants who repaid money to the Department
beginning on April 6, 2007.         Those participants who repaid money to the
Department between April 6 and September 28, 2007, are not required to request a
hearing with the Department to challenge the Department’s exercise of its
subrogation rights.
       {¶ 33} The Department argues for the first time on appeal here that in the
absence of the applicability of the administrative-review process contained in R.C.
5160.37 to the plaintiffs’ claims, the Court of Claims has exclusive jurisdiction over
this action because plaintiffs seek legal, rather than equitable, relief. Subject-matter
jurisdiction involves the power of a court to adjudicate a case. As such, it can never
be waived, and it may be challenged at any time. Pratts v. Hurley, 102 Ohio St. 3d
81, 2004-Ohio-1980, 806 N.E.2d 992, ¶ 11.
       {¶ 34} When subject-matter jurisdiction is challenged, “ ‘the party claiming
jurisdiction bears the burden of demonstrating that the court has jurisdiction over
the subject matter.’ ” Marysville Exempted Village School Dist. Bd. of Edn. v.



                                          15
                              SUPREME COURT OF OHIO




Union Cty. Bd. of Revision, 136 Ohio St. 3d 146, 2013-Ohio-3077, 991 N.E.2d
1134, ¶ 10, quoting Ohio Natl. Life Ins. Co. v. United States, 922 F.2d 320, 324 (6th
Cir.1990). We have explained that the classification of a claim for restitution as
either equitable or legal depends on the traceability of the funds the plaintiff seeks
to recover. Cleveland v. Ohio Bur. of Workers’ Comp., ___ Ohio St.3d ___, 2020-
Ohio-337, ___ N.E.3d ___, ¶ 11, 16.
        {¶ 35} Here, because the Department did not raise its jurisdictional
challenge in the trial court, the record has not been fully developed as to the relevant
jurisdictional facts, including the disposition of the funds for which plaintiffs seek
restitution. We therefore will not consider whether the Court of Claims has
exclusive jurisdiction over plaintiffs’ claims.
        {¶ 36} Because R.C. 5160.37(L)(2) does not apply to claims made by
participants who repaid money to the Department between April 6 and September
28, 2007, and we will not consider whether the Court of Claims has exclusive
jurisdiction over those claims without further development of the record, we
remand this cause to the trial court for further consideration. On remand, the record
can be fully developed and the trial court can determine whether those unnamed
plaintiffs who repaid money to the Department between April 6 and September 28,
2007, can maintain their action.
                                 V. CONCLUSION
        {¶ 37} We hold that R.C. 5160.37 created the sole remedy for the named
plaintiffs and the unnamed class members who repaid money to the Department on
or after September 29, 2007, pursuant to the Department’s right of recovery under
former R.C. 5101.58. We remand this cause to the trial court to determine whether
it has jurisdiction over claims made by participants who repaid money to the
Department between April 6 and September 28, 2007. Based on our disposition of
the Department’s first proposition of law and our remand to the trial court for it to
consider the remaining unnamed plaintiffs’ claims, we need not address the



                                          16
                                January Term, 2020




Department’s second proposition of law. We reverse the judgment of the Eighth
District Court of Appeals and remand this cause to the trial court for further
consideration.
                                                               Judgment reversed
                                                             and cause remanded.
          O’CONNOR, C.J., and KENNEDY, FISCHER, DEWINE, and STEWART, JJ.,
concur.
          DONNELLY, J., concurs in judgment only.
                                _________________
          Dworken & Bernstein Co., L.P.A., and Patrick J. Perotti; Garson Johnson,
L.L.C., and James A. Deroche; and McCarthy, Lebit, Crystal & Liffman Co.,
L.P.A., and Christian R. Patno, for appellees.
          Dave Yost, Attorney General, Benjamin M. Flowers, State Solicitor,
Michael J. Hendershot, Chief Deputy Solicitor, and Henry G. Appel, Assistant
Attorney General, for appellant.
                                _________________




                                         17